DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 9,282,877, 10,123,677, and 10,178,938 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel M. Blakeslee (Reg. No. 64,437) on 5/21/2021.
The application has been amended as follows: 
Cancel claim 20. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose the dish rack, slide system, and pivot system of independent claims 1 and 19, in particular:
The claimed dishwasher comprising a tub, pivoting door, dish rack, a slide system comprising a first rail and a second rail slidably interconnected with the first rail for relative sliding, a transition element as claimed, and a pivot system operably coupled to the transition element and is configured to cooperatively pivot with the door as the door is moving from the open position to the closed position (in combination with the other features of claim 1).
The claimed dish rack for a dishwasher comprising a rack, a slide system comprising a first rail and a second rail slidably interconnected with the first rail for relative sliding, a transition element as claimed, and a pivot system operably coupled to the transition element and is 
The closest prior art, Jobst (USPPN 2012/0104914, previously cited by Applicant in the IDS filed 11/8/2018) discloses a dishwasher comprising a dish rack (Paragraph [0024]: rack) and a pivot system (Figure 2, pivot axis 15/axis of rotation 16 and rear roller 14). Jobst fails to disclose the claimed slide system having a first rail including a transition element, a second rail, in combination with the pivot system being operably coupled to the transition element (as recited in respective independent claims 1 and 19). In Jobst, the transition element is missing, particularly a first rail including a transition element, a pivot system operably coupled to the transition element, and the pivot system configured to cooperatively pivot with the door as the door is moving from the open position to the closed position. For these reasons, there is no apparent teaching or motivation to modify Jobst resulting in the claimed structure and function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711